Citation Nr: 0317715	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-17 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

In September 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and make another request for the 
veteran's service medical records, 
particularly outpatient clinic records, dated 
from 1980 to 1981, from Moody Air Force Base 
in Valdosta, Georgia and from Lackland Air 
Force Base in San Antonio, Texas.  If no 
additional service records can be found, or if 
they have been destroyed, ask for specific 
confirmation of that fact.
2.  Then, the claims folder should 
be referred to the physician who 
conducted the November 2001 VA 
general medical examination.  After 
reviewing the claims folder, the 
physician should proffer the 
opinions requested below.  (If, and 
only, if this physician is 
unavailable, the veteran should be 
scheduled for a VA orthopedic 
examination.  All indicated studies 
should be performed, and all 
findings should be set forth in 
detail.)  The examining physician is 
requested to review the claims file 
in detail and should state whether 
the claims file has been reviewed.  
The examiner is requested to render 
an opinion as to the etiology of any 
left and right hand carpal tunnel 
syndrome found to be present.  The 
examiner is requested to offer an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability) that the veteran's main 
occupational specialty (MOS) in 
service as a telecommunications 
specialist caused or aggravated any 
left or right carpal tunnel syndrome 
found to be present.  The examiner's 
attention is directed to the October 
1996 VA examination report 
indicating the etiology and 
diagnosis of the hand disorder were 
unclear and the December 1996 
electrodiagnostic report that 
diagnosed bilateral carpal tunnel 
syndrome.  A complete rationale 
should be given for any opinions or 
conclusions expressed.	

3.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





